25 F.3d 1040NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Felix ORIAKHI, Plaintiff Appellant,v.WARDEN BALTIMORE CITY JAIL;  Bryant West;  Leslie Yaithes;Thomas Wyatt;  United States Marshal;  Douglas Bialese;Anthony Cannavale;  U.S. Drug Enforcement Agency;  RobertDowdy;  Vincent Newby, a/k/a Vincent Abu, Defendants Appellees.
No. 94-6076.
United States Court of Appeals, Fourth Circuit.
Submitted:  April 21, 1994.Decided:  May 18, 1994.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Benson E. Legg, District Judge.  (CA-93-3579-L)
Felix Oriakhi, Appellant Pro Se.
D.Md.
AFFIRMED IN PART AND DISMISSED IN PART.
Before ERVIN, Chief Judge, MICHAEL, Circuit Judge, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order dismissing his 42 U.S.C. Sec. 1983 (1988) action and denying his motion for reconsideration under Fed.R.Civ.P. 60(b).  The notice of appeal was filed within thirty days of the denial of Appellant's Rule 60(b) motion, but outside of the appeal period for the underlying dismissal.  Because the notice of appeal was untimely as to the dismissal, we do not have jurisdiction to consider that order, and we dismiss the appeal as to that order.   See Browder v. Director, Dep't of Corrections, 434 U.S. 257, 268-69 (1978);   Dove v. CODESCO, 569 F.2d 807, 809 (4th Cir.1978).


2
Because Appellant's motion for reconsideration does not demonstrate that his complaint was improperly dismissed, the district court's denial of the motion was not an abuse of discretion.   See United States v. Williams, 674 F.2d 310, 312 (4th Cir.1982).  Accordingly, we affirm the district court's denial of Appellant's Rule 60(b) motion.


3
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED IN PART AND DISMISSED IN PART